 



Exhibit 10.36
Fifth Amendment to Merchant Agreement & Operating Procedures
     This Fifth Amendment to Merchant Agreement & Operating Procedures, dated as
of November 1, 2005 (“Amendment”), between Nordstrom, Inc (“Nordstrom” or
“Merchant”), and Nordstrom fsb (“Bank”), amends and supplements that certain
Merchant Agreements Operating Procedures, dated as of August 30, 1991, as
amended by a First Amendment, dated March 1, 2000, a Second Amendment, dated
March 2, 2000, a Third Amendment dated October 1, 2001 and a Fourth Amendment
dated November 1, 2002 (collectively, the “Agreement”) between Nordstrom fsb
(successor in interest to Nordstrom National Credit Bank) and Nordstrom.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Agreement.
     The Bank and Nordstrom wish to amend the Agreement to reflect certain
pricing changes, as set forth in this Amendment.
     Therefore, in consideration of the parties’ performance hereunder, the
mutual covenants and conditions set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby amend and supplement the Agreement as follows:

  1.   Section 17 of the Agreement is hereby amended by adding the following
subsection (d) after the sentence “Receivables shall be transferred daily”:

(d) In addition to all other amounts payable hereunder, Nordstrom shall pay Bank
a fee of one dollar ($1.00) per month for every active Nordstrom private label
credit card (also referred to hereunder as a “Bank Credit Card”) account, which
account was opened by Bank on or after October 20, 2005 for a cardholder whose
FICO score was under 600 at the time such account was opened.
     2. Except as specifically amended hereby, the terms and conditions of the
Agreement are unchanged and in full force and effect.
     IN WITNESS WHEREOF the parties have executed this Amendment effective as of
the date first written above.

                      Nordstrom fsb, a federal savings bank       Nordstrom
Inc., a Washington corporation    
 
                   
By:
  /s/ Eva Chadwick       By:   /s/ Kevin Knight    
 
                   
Name:
  Eva Chadwick       Name:   Kevin Knight    
Title:
  President       Title:   Executive Vice President    



 